DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claim 1, all prior art fail to teach or suggest, alone or in combination, the recited machining condition adjustment device comprising … “a preprocessing unit that produces data to be used for machine learning, based on the data acquired by the data acquisition unit and the priority condition corresponding to the machining type included in the data and stored in the priority condition storage unit; and a machine learning device that carries out processing of the machine learning related to at least either of a machining condition and a machining parameter for machining by the machine tool mm an environment where the workpiece is machined by the machine tool, based on the data produced by the preprocessing unit, wherein the machine learning device includes a learning model storage unit that stores a plurality of learning models generated for each machining type in the machine tool, and a learning model selection unit that selects a learning model to be used for the processing of the machine learning from among the plurality of learning models stored in the learning model storage unit, based on the machine type included in the data produced by the preprocessing unit”.  No prior art was found that discloses or teaches the limitations of claim 1.
Claims 2-10 are dependent upon claim 1, therefore, claims 2-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sato (US Patent 10,635,091) teaches a machining condition adjustment device and machine learning device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652